           Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
TYLER BLASE,
                                 Plaintiff,                  Civil Case No: 18-cv-12303

    -against-                                                Plaintiff Demands a
                                                             Trial by Jury
CALL9 MEDICAL P.C.,
TIMOTHY PECK, individually,                                  COMPLAINT
ERIKA GREEN, individually,
TAYLOR OULETTE, individually,

                                 Defendants.
---------------------------------------------------------X

            Plaintiff, TYLER BLASE, (hereinafter referred to as “Plaintiff” or “BLASE”), by and

through his attorneys, DEREK SMITH LAW GROUP PLLC, hereby complains of Defendant

CALL9 MEDICAL P.C., (hereinafter referred to as “Defendant ” or “CALL9”), Defendant

TIMOTHY PECK, individually, (hereinafter referred to as “PECK”), Defendant ERIKA

GREEN, individually, (hereinafter referred to as “GREEN”) and Defendant TAYLOR

OULETTE, individually, (hereinafter referred to as “OULETTE”) and (hereinafter collectively

referred to as “Defendants”) upon information and belief, as follows:



                                            NATURE OF CASE

        Plaintiff TYLER BLASE (hereinafter referred to as “Plaintiff” and/or “BLASE”)

complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e

to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub. L. No. 102-166)

(“Title VII”), the Americans with Disabilities Act (“ADA”), the Family and Medical Leave Act

(“FMLA”), and to remedy violations of the Administrative Code of the City of New York and

the laws of the State of New York, including common law defamation, and violations of the New




                                                        1
               Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 2 of 19



     York Labor Law, based upon the supplemental jurisdiction of this Court pursuant to United Mine

     Workers of America v. Gibbs, 383 U.S. 715 (1966) and 28 U.S.C. § 1367, seeking declaratory

     and injunctive relief and damages to redress the injuries Plaintiff has suffered as a result of, inter

     alia, sex discrimination, gender discrimination, sexual orientation discrimination, disability

     discrimination, FMLA discrimination, hostile work environment, retaliation, and unlawful

     termination by Defendants.


                                      JURISDICTION AND VENUE

1.   Jurisdiction of this action is conferred upon this Court as this case involves a Federal Question

     under Title VII, the ADA and the FMLA. The Court also has jurisdiction pursuant to 29 U.S.C.

     §2617; 28 U.S.C. §1331, §1343 and pendent jurisdiction thereto.

2.   Additionally, the Court has supplemental jurisdiction under the State and City laws of New

     York.

3.   Around July 11, 2018, Plaintiff TYLER BLASE submitted a Charge of Discrimination to the

     U.S. Equal Employment Opportunity Commission (“EEOC”). The federal charge number is

     520-2018-04809.

4.   Around September 7, 2018, Plaintiff TYLER BLASE received a Right to Sue Letter from the

     EEOC for his federal charge number 520-2018-04809.

5.   Around December 3, 2018, the parties entered into a tolling agreement which tolled, inter alia,

     “all statutes of limitations, periods to exhaust administrative remedies, time to start suit on Title

     VII claims, the 90 day Right to Sue limitations, and other applicable time periods.” This

     Complaint if being filed prior to the expiration of the tolling agreement.

6.   As such, Plaintiff satisfied all administrative prerequisites and is timely filing this case within

     ninety (90) days of receiving his Right to Sue letter.



                                                       2
              Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 3 of 19



7.   Venue is proper in this court, as the events giving rise to this action arose in New York County

     within the Southern District of New York.

                                                 PARTIES

8.   Plaintiff TYLER BLASE, is an openly homosexual male residing in the state of New York,

     Suffolk County.

9.   At all times material, Defendant CALL9 Medical P.C. was and is a domestic professional

     corporation, existing by virtue of the laws of the State of New York, that does business in New

     York.

10. At all times material Plaintiff was employed by Defendant CALL9.

11. At all times material, Defendant TIMOTHY PECK (hereinafter referred to as “PECK”) was and

     is the Founder and CEO of Defendant CALL9, and held supervisory authority over Plaintiff with

     regard to his employment.

12. At all times material, Defendant ERIKA GREEN (hereinafter referred to as “GREEN”) was and

     is the head of clinical care staff for Defendant CALL9, and held supervisory authority over

     Plaintiff with regard to his employment.

13. At all times material, Defendant TAYLOR OULETTE (hereinafter referred to as “OULETTE”)

     was and is the director of people operations for Defendant CALL9, and held supervisory

     authority over Plaintiff with regard to his employment.



                                          MATERIAL FACTS

14. Around August 31 2017, Plaintiff began his employment with Defendant CALL9 Medical P.C.

     as an EMT. Defendants CALL9 Medical P.C. operates as a telemedicine company for on site

     emergency medical care at nursing homes. Plaintiff executed an employment contract with




                                                     3
                Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 4 of 19



    Defendants, which governed his employment. Plaintiff excelled at his job and was extremely

    dedicated to his position.

15. Around March 2018, Defendants opened a new facility named Cold Spring Hills in Woodbury

    New York. Plaintiff became full-time at that facility with the expectation that he would be the

    Lead on site. Plaintiff also worked shifts in Queens, New York, Bronx, New York and New

    York City.

16. Around February of 2018, Plaintiff had Testicular Torsion surgery, which required a week off of

    work and Plaintiff was on strong pain medication.          During this time, Plaintiff built up a

    tolerance/dependence on the pain medication such that when he was told to wean off of the

    mediation he got severely sick. Plaintiff’s physician recommended a detox treatment to ensure

    Plaintiff did not fall ill or have a seizure from coming off the medication.

17. Plaintiff notified Defendant’s Human Resources Director, Taylor Oullette.              She was

    understanding and said there was no issue.

18. Around May 21, 2018, Defendants informed Plaintiff that he could take up to 30 days paid,

    exhaust his Paid Time Off, and then take unpaid time and his job would remain when he

    returned.

19. Around May 22, 2018, Plaintiff was notified that Defendants were doing an audit of human

    resources and Plaintiff needed to complete a mandatory background check.

20. Around May 22, 2018, Plaintiff flew to Arizona to complete inpatient detox and remained until

    June 5, 2018.

21. Plaintiff returned to work around June 10, 2018. When Plaintiff returned to work he completed

    the background check requested.

22. Plaintiff’s only record reflected an incident unrelated to his position. In or about December of




                                                      4
               Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 5 of 19



    2017, Plaintiff was falsely accused of sexual assault on another male when the morning after

    engaging in sexual relations with Plaintiff, the other male, who was married to a female,

    regretted the relationship. Plaintiff pleaded not guilty to the charges. The rape kit came back

    negative, Plaintiff provided the police with copies of the sexual tests that that the other individual

    sent to Plaintiff, and the other individual then refused to participate in the case. Ultimately, long

    after Plaintiff’s termination, rather then risk the unpredictability of a jury trial, Plaintiff took a

    plea deal to a misdemeanor and only received probation.

23. Around June 11, 2018, Plaintiff was instructed to attend a Google hangouts virtual meeting with

    Defendants GREEN and OULETTE in the Human Resources department, during which

    Defendants GREEN and OULETTE terminated Plaintiff.                During the termination meeting,

    Plaintiff was informed that his background check had produced the pending charges against him,

    and that “due to the nature of the charges” Defendants will have to part ways with Plaintiff. In

    referencing the “nature of the charges” the Defendants referred to the fact that they involved

    homosexual relations and that Plaintiff was homosexual.

24. During the June 11, 2018 termination meeting, Plaintiff pointed out the fact that his employment

    contract only allowed for termination for cause when an employee has a “(A) conviction of or

    plea of no contest to a crime other than a motor vehicle misdemeanor.” Plaintiff asked why he

    was being terminated when he had neither a conviction nor a plea of no contest to a crime.

    Defendants told Plaintiff that they had not even reviewed his contract but that they would, and

    would consider putting Plaintiff on administrative leave until the charges were resolved.

25. Plaintiff complained that he was being discriminated against because of his pending criminal

    charges.

26. Ultimately, Plaintiff was then later informed that despite a review of his employment contract,




                                                      5
              Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 6 of 19



    and despite the fact that his termination was clearly a breach of the contract, Plaintiff’s

    termination was final.

27. Defendants discriminated against Plaintiff and terminated Plaintiff because of his medical

    disability and for having taken time off as a reasonable accommodation under the ADA and as

    leave under the FMLA, as well as because of Plaintiff’s sexual orientation, and in violation of

    New York’s fair chance act and the terms of Plaintiff’s employment contract.

28. Defendants retaliated against Plaintiff for having taken time off as a reasonable accommodation

    under the ADA and as leave under the FMLA, as well as for having complained of

    discrimination.

29. Around July 11, 2018, Plaintiff TYLER BLASE submitted a Charge of Discrimination to the

    U.S. Equal Employment Opportunity Commission (“EEOC”). The federal charge number is

    520-2018-04809.

30. Around December of 2018, after having not contested Plaintiff’s unemployment application,

    Defendants utilized confidential information shared with their attorney during settlement

    discussions pursuant to Federal Rules of Evidence Rule 408, and reached out to the

    unemployment board and made false statements to the unemployment board that Plaintiff had

    been terminated for misconduct in connection with his employment. As a result, Plaintiff was

    assessed overpayments and a penalty.

31. Defendants further discriminated against Plaintiff because of his medical disability and for

    having taken time off as a reasonable accommodation under the ADA and as leave under the

    FMLA, as well as because of Plaintiff’s sexual orientation, and in violation of New York’s fair

    chance act and the terms of Plaintiff’s employment contract.

32. Defendants retaliated against Plaintiff for having taken time off as a reasonable accommodation




                                                   6
                 Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 7 of 19



    under the ADA and as leave under the FMLA, for having complained of discrimination, and for

    having filed a charge of discrimination with the EEOC.

33. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

    embarrassed, and emotionally distressed.

34. As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered and

    continues to suffer severe emotional distress and physical ailments.

35. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will continue

    to suffer the loss of income, the loss of a salary, bonuses, benefits and other compensation, which

    such employment entails. Plaintiff has also suffered future pecuniary losses, emotional pain,

    suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

36. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

    knowledge of the law, Plaintiff demands Punitive Damages against all Defendants jointly and

    severally.

37. The Defendants conduct constituted a continuing action in violation of federal, state and city law.

38. Plaintiff hereby demands reinstatement to his position with the Defendants.



                                AS A FIRST CAUSE OF ACTION
                                FOR DISCRIMINATION UNDER
                           THE AMERICANS WITH DISABILITIES ACT
                              (Not against any individual Defendants)

39. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint.

40. Plaintiff claims Defendant CALL9 violated Title I of the Americans with Disabilities Act of

    1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the United

    States Code, beginning at section 12101.


                                                     7
              Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 8 of 19



41. SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

    discriminate against a qualified individual with a disability because of the disability of such

    individual in regard to job application procedures, the hiring, advancement, or discharge of

    employees, employee compensation, job training, and other terms, conditions, and privileges of

    employment.”

42. Defendant CALL9 violated the section cited herein by discharging, creating and maintaining

    discriminatory working conditions, and otherwise discriminating and retaliating against the

    Plaintiff because of his association with a person with a disability.

43. Defendant CALL9 violated the above and Plaintiff suffered numerous damages as a result.



                               AS A SECOND CAUSE OF ACTION
                                  FOR RETALIATION UNDER
                           THE AMERICANS WITH DISABILITIES ACT
                              (Not against any individual Defendants)

44. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint.

45. SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against any

    individual because such individual has opposed any act or practice made unlawful by this chapter

    or because such individual made a charge, testified, assisted, or participated in any manner in an

    investigation, proceeding, or hearing under this chapter.

46. Defendant CALL9 violated the above and Plaintiff suffered numerous damages as a result.




                                                      8
              Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 9 of 19



                            AS A THIRD CAUSE OF ACTION
                  FOR RETALIATION AND INTERFERENCE UNDER THE
                FAMILY AND MEDICAL LEAVE ACT - 29 U.S.C. § 2601 ET SEQ.
                     (NOT AGAINST ANY INDIVIDUAL DEFENDANTS)



47. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint, as if the same were set forth herein fully at length.

48. §2615 of the FMLA states as follows:

        Prohibited acts
        (a) Interference with rights
        (1) Exercise of rights

         It shall be unlawful for any employer to interfere with, restrain, or deny the   exercise of or
    the attempt to exercise, any right provided under this subchapter.

        (2) Discrimination

        It shall be unlawful for any employer to discharge or in any other manner discriminate
    against any individual for opposing any practice made   unlawful by this subchapter.

49. DEFENDANT CALL9 unlawfully interfered, restrained, and denied Plaintiff’s right to exercise

    and attempt to exercise his rights under the above section and discriminated and retaliated

    against Plaintiff by terminating Plaintiff from his employment for requesting leave under the

    FMLA and opposing Defendant’s unlawful employment practices and attempting to exercise his

    rights.


                                AS A FOURTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER TITLE VII
                                 (Not Against Individual Defendants)

50. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

51. Title VII states in relevant part as follows: SEC. 2000e-2. [Section 703] (a) Employer practices,




                                                      9
              Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 10 of 19



    It shall be an unlawful employment practice for an employer - (1) to fail or refuse to hire or to

    discharge any individual, or otherwise to discriminate against any individual with respect to his

    compensation, terms, conditions, or privileges of employment, because of such individual’s race,

    color, religion, sex, or national origin; . . .

52. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et seq.,

    by allowing sex/gender and sexual orientation discrimination and a hostile work environment.



                                    AS A FIFTH CAUSE OF ACTION
                                 FOR RETALIATION UNDER TITLE VII
                                   (Not Against Individual Defendants)

53. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint as if fully set forth at length.

54. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a)        provides that

    it shall be unlawful employment practice for an employer:

            “(1) to . . . discriminate against any of his employees . . . because [s]he has opposed any

            practice made an unlawful employment practice by this subchapter, or because [s]he has

            made a charge, testified, assisted or participated in any manner in an investigation,

            proceeding, or hearing under this subchapter.”

55. Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. §2000e et seq. by

    retaliating against Plaintiff with respect to the terms, conditions or privileges of employment

    because of Plaintiff’s opposition to the unlawful employment practices of Defendants.



                                   AS A SIXTH CAUSE OF ACTION
                                   FOR DISCRIMINATION UNDER
                                      NEW YORK STATE LAW
                                   (AGAINST ALL DEFENDANTS)


                                                      10
                Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 11 of 19




56. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint.

57. Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: (a) For an

    employer or licensing agency, because of an individual's age, race, creed, color, national origin,

    sexual orientation, military status, sex, disability, predisposing genetic characteristics, marital

    status, or domestic violence victim status, to refuse to hire or employ or to bar or to discharge

    from employment such individual or to discriminate against such individual in compensation or

    in terms, conditions or privileges of employment.”

58. Defendants engaged in an unlawful discriminatory practice by discriminating against the

    Plaintiff because of his disability, sex, gender and sexual orientation and causing a hostile work

    environment.

59. Plaintiff hereby makes a claim against Defendant s under all of the applicable paragraphs of

    Executive Law Section 296.

                              AS A SEVENTH CAUSE OF ACTION
                               FOR DISCRIMINATION UNDER
                                   NEW YORK STATE LAW
                                (AGAINST ALL DEFENDANTS)

60. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint.

61. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

    practice: “For any person engaged in any activity to which this section applies to retaliate or

    discriminate against any person because he has opposed any practices forbidden under this

    article.”

62. Defendants engaged in an unlawful discriminatory practice by wrongfully retaliating against




                                                    11
                 Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 12 of 19



    Plaintiff.



                               AS AN EIGHTH CAUSE OF ACTION
                                FOR DISCRIMINATION UNDER
                                   NEW YORK STATE LAW
                                 (AGAINST ALL DEFENDANTS)

63. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of the

    complaint.

64. New York State Executive Law §296(6) further provides that “It shall be an unlawful

    discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any of

    the acts forbidden under this article, or to attempt to do so.”

65. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

    and/or coercing the discriminatory behavior as stated herein.



                             AS A NINTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                              (AGAINST ALL DEFENDANTS)

66. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint.

67. The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an unlawful

    discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the

    actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

    sexual orientation or alienage or citizenship status of any person, to refuse to hire or employ or to

    bar or to discharge from employment such person or to discriminate against such person in

    compensation or in terms, conditions or privileges of employment."




                                                      12
             Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 13 of 19



68. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, by creating and maintaining discriminatory working conditions and

    a hostile work environment, and otherwise discriminating against the Plaintiff because of

    Plaintiff's disability, sex, gender and sexual orientation.

69. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of New

    York City Administrative Code Title 8.


                             AS A TENTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                              (AGAINST ALL DEFENDANTS)

70. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint.

71. The New York City Administrative Code Title 8, §8-107(1)(e) provides that it shall be unlawful

    discriminatory practice: "For an employer . . , to discharge . . . or otherwise discriminate against

    any person because such person has opposed any practices forbidden under this chapter. . . "

72. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, §8-107(1) (e) by discriminating against the Plaintiff because of

    Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.


                           AS AN ELEVENTH CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                              (AGAINST ALL DEFENDANTS)

73. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint.

74. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful




                                                      13
             Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 14 of 19



    discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of any

    of the acts forbidden under this chapter, or attempt to do so."

75. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing the

    above discriminatory, unlawful and retaliatory conduct.


                           AS A TWELFTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                      THE NEW YORK CITY ADMINISTRATIVE CODE
                             (AGAINST ALL DEFENDANTS)

76. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint

77. Section 8-107(19), entitled Interference With Protected Rights provides that “It shall be an

    unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere with,

    or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

    enjoyment of, or on account of his or her having aided or encouraged any other person in the

    exercise or enjoyment of, any right granted or protected pursuant to this section.”

78. Defendants violated the above section as set forth herein.



                         AS A THIRTEENTH CAUSE OF ACTION
                            FOR DISCRIMINATION UNDER
                      THE NEW YORK CITY ADMINISTRATIVE CODE
                             (AGAINST ALL DEFENDANTS)

79. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    complaint.

80. Section 8-107(13) entitled Employer Liability For Discriminatory Conduct By Employee, Agent

    or Independent Contractor provides "An employer shall be liable for an unlawful discriminatory



                                                     14
             Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 15 of 19



    practice based upon the conduct of an employee or agent which is in violation of any provision

    of this section other than subdivisions one and two of this section." b. An employer shall be

    liable for an unlawful discriminatory practice based upon the conduct of an employee or agent

    which is in violation of subdivision one or two of this section only where: (1) the employee or

    agent exercised managerial or supervisory responsibility; or (2) the employer knew of the

    employee's or agent's discriminatory conduct, and acquiesced in such conduct or failed to take

    immediate and appropriate corrective action; an employer shall be deemed to have knowledge of

    an employee's or agent's discriminatory conduct where that conduct was known by another

    employee or agent who exercised managerial or supervisory responsibility; or (3) the employer

    should have known of the employee's or agent's discriminatory conduct and failed to exercise

    reasonable diligence to prevent such discriminatory conduct.

81. Defendants violated the above section as set forth herein.


                      AS A FOURTEENTH CAUSE OF ACTION
              WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                          (AGAINST ALL DEFENDANTS)

82. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

    Complaint.

83. Plaintiff’s wrongful termination from his employment with Defendants was based upon

    Defendants’ violation of the Public Policy of the State of New York as set forth above, and in

    other statutes and provisions.

84. As a proximate result of Defendants’ wrongful acts, Plaintiff has suffered and continues to suffer

    monetary losses incurred and has suffered and continues to suffer emotional distress in an

    amount according to proof at the time of trial.

85. Defendants, and each of them, did the acts alleged herein maliciously, fraudulently and



                                                      15
              Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 16 of 19



    oppressively, with the wrongful intent to injure Plaintiff, from an improper and evil motive

    amounting to malice, and in conscious disregard of Plaintiff’s rights. The acts complained of

    were known to, authorized and ratified by Defendants. Plaintiff is therefore entitled to recover

    punitive damages from Defendants, and each of them, in an amount according to proof at the

    time of trial.



                                AS A FIFTEENTH CAUSE OF ACTION
                                     FOR BREACH OF CONTRACT
86. Plaintiff repeats, reiterates and re-alleges each and every allegation made in the above paragraphs of

    this Complaint as if more fully set forth herein at length.

87. Defendants agreed in writing that Plaintiff would not be terminated without cause unless upon two

    weeks written notice.

88. Defendants terminated Plaintiff without any notice and refused to pay Plaintiff the necessary two

    weeks pay required by his contract.

89. Defendants have failed to complete or fully perform on their obligations.

90. Defendants have also breached their covenants of good faith and fair dealings.

91. By reason of the foregoing, Defendants breached the subject contract with Plaintiff.

92. By reason of the foregoing, Plaintiff has been damaged an amount to be determined at trial.



                                AS A SIXTEENTH CAUSE OF ACTION
                                            FOR DEFAMATION
                                     (AGAINST ALL DEFENDANTS)


93. Plaintiff hereby repeats and re-alleges each allegation contained herein in all above paragraphs

    number as if more fully set forth herein.


                                                       16
             Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 17 of 19



94. The elements of a defamation claim are (1) a publication that is (2) false,(3) defamatory,

    (4) unprivileged, and (5) has a natural tendency to injure or cause special damage.

95. Defendants made defamatory, false, misleading, and inaccurate statements to the unemployment

    board. Plaintiff suffered reputation, pecuniary, and non-economic damage as a result.



                             AS A SEVENTEENTH CAUSE OF ACTION
                             FOR DEFAMATION OR SLANDER PER SE
                                   (AGAINST ALL DEFENDANTS)


96. Plaintiff hereby repeats and re-alleges each allegation contained herein in all above paragraphs

    number as if more fully set forth herein.

97. Defendants made false and disparaging comments to a third party about Plaintiff, including that

    Plaintiff was a discharged from his employment due to misconduct.

98. These comments constituted defamation and slander per se.

99. As a result of the foregoing, plaintiff has been damaged in an amount to be determined at trial.


                            AS AN EIGHTEENTH CAUSE OF ACTION
                     Discrimination in Violation of the New York Executive Law
                                     (As against all Defendants)


100. Plaintiff repeats, reiterates and re-alleges each and every allegation contained in the above

    paragraphs of this Complaint, with the same force and effect as if fully set forth herein.

101. New York State Executive Law § 296 provides that, “15. It shall be an unlawful discriminatory

    practice for any person, agency, bureau, corporation or association, including the state and any

    political subdivision thereof, to deny any license or employment to any individual by reason of

    his or her having been convicted of one or more criminal offenses, or by reason of a finding of a



                                                     17
              Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 18 of 19



    lack of “good moral character” which is based upon his or her having been convicted of one or

    more criminal offenses, when such denial is in violation of the provisions of article twenty-three-

    A of the correction law.”

102. Defendants engaged in an unlawful discriminatory practice by discriminating against Plaintiff

    because of Plaintiff’s criminal charges and plea, together with unlawful termination and

    retaliation.

103. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of New

    York State Executive Law Section 296.

104. Defendants violated the above and Plaintiff suffered numerous damages as a result.


                               AS A NINETEENTH CAUSE OF ACTION
              Discrimination in Violation of the New York Correction Law Article 23-A
                                     (As against all Defendants)


105. Plaintiff repeats, reiterates and re-alleges each and every allegation contained in the above

    paragraphs of this Complaint, with the same force and effect as if fully set forth herein.

106. New York State Correction Law, Article 23-A provides that:

            §752. Unfair discrimination against persons previously convicted of one or more criminal
            offenses prohibited. No application for any license or employment, and no employment
            or license held by an individual, to which the provisions of this article are applicable,
            shall be denied or acted upon adversely by reason of the individual's having been
            previously convicted of one or more criminal offenses, or by reason of a finding of lack
            of "good moral character" when such finding is based upon the fact that the individual
            has previously been convicted of one or more criminal offenses, unless:

                   (1) There is a direct relationship between one or more of the previous criminal
                   offenses and the specific license or employment sought or held by the individual;
                   or

                   (2) the issuance or continuation of the license or the granting or continuation of
                   the employment would involve an unreasonable risk to property or to the safety or
                   welfare of specific individuals or the general public.”




                                                     18
             Case 1:18-cv-12303-LAP Document 1 Filed 12/28/18 Page 19 of 19



107. Defendants engaged in an unlawful discriminatory practice by discriminating against Plaintiff

    because of Plaintiff’s criminal charges and plea, together with unlawful termination.

108. Plaintiff makes a claim against Defendants under all of the applicable paragraphs of New York

    State Correction Law Section 752.

109. Defendants violated the above and Plaintiff suffered numerous damages as a result.



            WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

    in an amount to be determined at the time of trial plus interest, punitive damages, attorneys’ fees,

    costs, and disbursements of action; and for such other relief as the Court deems just and proper.



                                              JURY DEMAND

            Plaintiff demands a jury trial on all issues to be tried.


    Dated: New York, New York
           December 28, 2018

                                                            DEREK SMITH LAW GROUP, PLLC
                                                            Attorneys for Plaintiff

                                                            ___/s/ Abe Melamed______________
                                                            Derek T. Smith, Esq.
                                                            Abraham Z. Melamed, Esq.
                                                            One Penn Plaza, Suite 4905
                                                            New York, New York 10119
                                                            (212) 587-0760




                                                       19
